Fourth Court of Appeals
                                      San Antonio, Texas
                                            August 13, 2014

                                         No. 04-14-00519-CV

                             IN RE STATE FARM FIRE & CAS.CO.

                                   Original Mandamus Proceeding 1

                                                ORDER

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice

       The real party in interest, Ronald Mensch, has filed a motion for extension of time to file
a response to the petition for a writ of mandamus. We grant the motion. We order the response
due August 21, 2014.



           It is so ORDERED on August 13th, 2014                               PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2010-CI-02326, styled Ronald Mensch v. State Farm Fire & Casualty
Company and Texas Department of Insurance - Division of Workers' Compensation, pending in the 73rd Judicial
District Court, Bexar County, Texas, the Honorable Barbara Hanson Nellermoe presiding.